The opinion of the court was delivered at Philadelphia, Jan. 3, 1859, by
Strong, J.
— The argument is, that the defendant’s title can only be sustained in violation of the Statute of Frauds. That statute requires contracts for the sale of land to be in writing, but it fails to designate any written form of a contract. Any note in writing, if signed by the parties, or by the party to be charged, if the other has accepted it, is sufficient. 5 Watts, 528; 10 Id. 388. Even a receipt for the purchase-money will suffice, if it show the terms of the bargain. The land in controversy here, was part of a larger tract, which had belonged to John Reynolds. Some time previous to the year 1845, Reynolds contracted to sell the larger tract to D. A. Ferris. While the latter was the owner of the equitable title under his agreement with Reynolds, he sold the eastern half to the defendant. Whether the contract with the defendant was in writing or not, does not appear. However that may be, Adams took possession of the land, and from time to time made payments to Reynolds. On the 12th of June, 1847, he made a payment, the receipt of which Reynolds acknowledged in writing in the following words: “ Received of Charles Adams, eleven dollars and fifty-five cents, on account of land contract of D. A. Ferris — a new contract to be made with Adams of one half 'when released by Ferris. (Signed.) John Reynolds.” Ferris subsequently surrendered his contract with Reynolds. The equitable title to the land was then in Adams, by virtue of the written receipt. After the surrender, Reynolds contracted by articles of agreement, to sell the whole tract to David Tingley, with a reservation, “ that if Charles Adams, to whom D. A. Ferris sold the eastern half, should pay his equal half part of said contract from the beginning, including what he had paid, then he to have a separate *213contract for said eastern half part.” Upon the back of the articles, Tingley endorsed an agreement at a later day, to release sixteen acres from the east side to John Reynolds, for the purpose of settling with Charles Adams, and giving to him an opportunity of buying the same from said Reynolds, the said Adams to pay for the same at the original price, and to be allowed what he had paid. By this reservation and release, the previously acquired rights of Adams were recognized, though it seems to have been supposed that he might be induced to accept sixteen acres in lieu of the eastern half of the whole tract. About the time of this release, and subsequently, additional payments were made by Adams to Reynolds, who gave receipts for them, acknowledging that they were made on account of the “ land contract,” and “ land debt.” The title of the defendant, then, does not rest on parol. There is written evidence of it, sufficient to take it out of the Statute of Frauds, and to enable a chancellor to enforce it. There is, therefore, no just ground to complain of the answer of the court to the plaintiff’s first point.
The remaining errors assigned, relate to the instructions which the court gave to the jury, relative to the effect of an alleged purchase by the plaintiff of the defendant’s equitable title, before the legal title was conveyed by Reynolds to the plaintiff. They may be considered together. The sum of the instructions was, that the alleged purchase was inoperative because it was not in writing. It' is true, that an equitable title to land may be surrendered by parol; though it cannot be created in that manner. A parol agreement may be a sufficient defence to a bill for specific performance, though utterly unavailing as a ground to enforce it. But a parol agreement, upon which the plaintiff relies, was not a surrender by Adams of his equity. A surrender to Shoofstall was impossible, because he was not then the owner of the legal title. The transaction was an attempted purchase, and, being in parol, was consequently ineffectual. Nothing is better settled than that equitable estates are within the Statute of Frauds. Murphy v. Hubert, 7 Barr, 420. They are even more than legal estates, exposed to the mischiefs which that statute was designed to remedy.
Under the facts of this case, the plaintiff has no reason to complain. He may be thankful that he has been, permitted to recover a conditional verdict.
The judgment is affirmed, and the time for the payment of the unpaid purchase-money is extended until the first day of April, 1859.